1. An award made upon review by all the directors of the State Board of Workmen's Compensation, affirming an award by a single director upon issues of fact, is conclusive as to those issues, if there is any evidence to sustain it; and, in the absence of fraud, such award cannot be set aside. See Webb
v. General Accident, Fire c. Insurance Co., 72 Ga. App. 127
(33 S.E.2d 273), and citations.
2. There was evidence authorizing the award made by the full board, and the superior court did not err in sustaining the award and in dismissing the appeal.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                        DECIDED OCTOBER 4, 1945.